Citation Nr: 0917161	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-37 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, 
Kansas


THE ISSUE

Entitlement to payment or reimbursement for non-service-
connected unauthorized private medical expenses on January 
29, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from February 
1965 to February 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 
decision by the Department of Veterans Affairs (VA) Medical 
Center in Wichita, Kansas.  The Veteran had a hearing before 
the undersigned Board Member in March 2009.  A transcript of 
that hearing is contained in the record.  


FINDINGS OF FACT

1. The Veteran was stable upon his discharge from Susan B. 
Allen Memorial Hospital on January 29, 2007, and could have 
been transferred to an available VA facility in Wichita.

2. The Veteran was transported to and treated for chest pain 
at Wesley Medical Center on January 29, 2007, without 
authorization from VA; his condition during this time was 
non-emergent.


CONCLUSION OF LAW

The requirements for payment or reimbursement for 
unauthorized private medical expenses, including transfer and 
treatment for chest pain at Wesley Medical Center on January 
29, 2007, are not met.  38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. § 17.1002 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it generally must (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) which information and evidence VA 
will obtain, (3) and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An August 2007 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the letter dated in August 2007 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the August 2007 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
government agencies.  

The Board notes that the August 2007 letter was sent to the 
Veteran after the April 2007 decision.  However, to the 
extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error. 
 See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the Veteran in August 2007 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, simultaneously with providing 
the notice, the case was readjudicated and a statement of the 
case was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
this regard, the Veteran's relevant treatment records are 
associated with the claims file.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

The Veteran in this case sought emergency medical treatment 
at Susan B. Allen Memorial Hospital in El Dorado, Kansas, on 
January 29, 2007, after experiencing chest pain.  Later that 
day, the Veteran was transferred by ambulance from Allen 
Memorial Hospital to Wesley Medical Center in Wichita, 
Kansas.   Thereafter, and also on January 29, 2007, the 
Veteran was transferred by ambulance to the VA Medical Center 
in Wichita.  The Veteran was diagnosed with acute coronary 
syndrome and a possible myocardial infarction.  

The Veteran stated at his March 2009 hearing that he has 
already been granted payment or reimbursement for expenses 
incurred at Allen Memorial Hospital and for transportation 
expenses from Wesley Medical Center to the VA Medical Center 
in Wichita.  Thus, the Board will consider whether payment or 
reimbursement is warranted for expenses incurred at Wesley 
Medical Center and for transport to Wesley Medical Center 
from Allen Memorial Hospital.

Under 38 U.S.C.A. § 1725 (West 2002), VA is authorized to 
reimburse eligible veterans for the reasonable value of 
emergency treatment furnished in a non-Department facility.  
To be eligible, the veteran must be an active Department 
health-care participant who is personally liable for the 
emergency treatment furnished.  In cases where reimbursement 
is warranted, payment may be made directly to the hospital or 
other health care provider that furnished the treatment, or 
to the person or organization that paid for such treatment on 
behalf of the veteran.  Id.    

For purposes of this section, the term "emergency treatment" 
means medical care or services furnished, (a) when Department 
or other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable; (b) 
when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health; and (c) until such time 
as the veteran can be transferred safely to a Department 
facility or other Federal facility.  Id. 

A VA treatment center is not "feasibly available" if the 
urgency of the veteran's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. § 
17.53 (2008).  This determination should be made in the 
context of whether an attempt to use a VA or federal facility 
would be reasonable, sound, wise or practical.  38 C.F.R. § 
17.120 (2008).

A prudent layperson is one who possesses an average knowledge 
of health and medicine and would reasonably expect the 
absence of immediate medical attention to result in serious 
jeopardy to the individual's health, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

Upon examination of the evidence, the Board finds that a 
preponderance of the evidence is against the Veteran's claim.  
Primarily, the Board finds that the Veteran was stable and no 
longer in a state of medical emergency when he was 
transferred to Wesley Medical Center.  As stated above, even 
when a Veteran reasonably seeks treatment for a medical 
emergency at a private facility, the period of emergency only 
lasts until the veteran can be transferred safely to a VA 
facility or other Federal facility.  38 U.S.C.A. § 1725.  A 
discharge report from Allen Memorial Hospital shows that the 
Veteran was stable upon his discharge to Wesley Medical 
Center.  Thus, he could have been transported directly to the 
VA Medical Center in Wichita.  Further, the Veteran stated at 
his March 2009 hearing that his cardiologist made the 
decision to transfer him to VA immediately upon seeing him at 
Wesley Medical Center.  Records from Wesley Medical Center 
state that the Veteran was transferred to VA from Wesley 
because of "insurance issues."  This evidence indicates 
that the Veteran did not need to be admitted to Wesley 
Medical Center for any medical reason, and that he should 
have been transferred from Allen Memorial Hospital in El 
Dorado directly to VA.  

The Board also finds that payment or reimbursement for 
ambulance expenses from Allen Memorial Hospital to Wesley 
Medical Center is not warranted.  Under 38 C.F.R. § 17.1003 
(2008), emergency transportation expenses are only warranted 
when payment or reimbursement has been authorized for 
emergency treatment at the destination facility.  Since the 
Board has determined that the Veteran is not eligible for 
payment or reimbursement for emergency treatment incurred at 
Wesley Medical Center, payment or reimbursement for transport 
to Wesley Medical Center must be denied.

In sum, a preponderance of the evidence demonstrates that the 
Veteran's admission to Wesley Medical Center on January 29, 
2007, was a non-emergent situation and the nearest VA 
facility was feasibly available for use.  Thus, the benefit 
of the doubt rule does not apply and the Veteran's claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Payment or reimbursement for unauthorized private medical 
expenses at Wesley Medical Center, to include transfer from 
Allen Memorial Hospital on January 29, 2007, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


